FILED
                            NOT FOR PUBLICATION                            APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10349

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00172-MMD

  v.
                                                 MEMORANDUM*
GERMAN PACHECO-HERNANDEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Miranda Du, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       German Pacheco-Hernandez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 70-month sentence for possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B)(viii). Pursuant to Anders v. California, 386 U.S. 738 (1967), Pacheco-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Pacheco-

Hernandez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Pacheco-Hernandez has waived the right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    13-10349